Citation Nr: 0816381	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 1967 
and from July 1967 to December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed May 1994 rating decision, the RO denied 
service connection for PTSD.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.	The May 1994 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.	The claimant has submitted new and material evidence and 
so the PTSD claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reopening the claim for service connection 
for PTSD, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is newly submitted evidence that relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the veteran's claim for service 
connection for PTSD was originally denied by the RO in a 
rating decision dated in May 1994.  The veteran did not 
appeal that decision.

At the time of the May 1994 rating decision, the evidence of 
record consisted of the veteran's service treatment records, 
his service personnel records and an October 1993 VA medical 
examination.

The May 1994 rating decision denied service connection for 
PTSD on the basis that the evidence did not establish a 
current diagnosis of PTSD or show that the disability was 
incurred in or caused by the veteran's service.  The veteran 
was notified of the adverse decision and his right to appeal 
by letter in June 1994.  He did not file an appeal.

The veteran sought to reopen the claim in November 2004.

The unappealed May 1994 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  As 
explained above, the veteran's claim for service connection 
for PTSD may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
relates to an unestablished fact necessary to substantiate 
the claim, namely whether it establishes a current diagnosis 
of PTSD.

The evidence received since the May 1994 rating decision 
includes a February 2005 letter from Dr. E.H.  This letter 
satisfies the requirement of new and material insofar as it 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim, and 
raises a reasonable possibility of substantiating the claim.  
Specifically, it contains an assessment of "PTSD, combat-
related, chronic, improved with medication."

Consequently, because the newly submitted evidence 
establishes a diagnosis of PTSD, it raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2007).  Therefore, the Board finds it necessary to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

Once a claim has been reopened based on the submission of new 
and material evidence, the VA has a statutory duty to assist.  
38 U.S.C.A. § 5103A (f) (West 2002).

A private medical opinion submitted by Dr. E.H. attributes 
the veteran's PTSD to his service "in field artillery 
thirty-five miles northeast of Saigon where he experienced 
incoming attacks every night."  VA medical records contain a 
diagnosis of PTSD related to combat.
As noted above, a veteran seeking service connection for PTSD 
must establish an in-service stressor to which the PTSD can 
be linked.  See 38 C.F.R. § 3.304(f) (2007).  Since the 
veteran's VA Form DD-214 does not show receipt of any combat 
badges, he must verify a specific stressor with credible 
supporting evidence.  Id.

The Board notes that while prior Board decisions have no 
precedential value, the veteran has presented the September 
1999 decision of another veteran for its persuasive effect.  
This prior decision found credible that veteran's account 
that the 6th Battalion, 27th Artillery provided artillery 
support and suggests that the unit was engaged in combat at 
some point.  The current claim involves a veteran that served 
in the 6th Battalion, 27th Artillery from April 25, 1966 to 
April 18, 1967.  Further development is needed to determine 
if the 6th Battalion, 27th Artillery was engaged in combat 
with the enemy while this veteran was stationed there.

Accordingly, the case is REMANDED for the following action:

1.	Ask the U.S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, or other 
documents of 6th Battalion, 27th 
Artillery from April 1966 to April 
1967.  The search should include 
verification of the veteran's reported 
in-service stressors, including the 
unit's provision of artillery support 
and any incoming enemy attacks on the 
unit.

2.	Thereafter, the RO should consider any 
new evidence submitted and determine 
whether, based on evidence in the 
record, an examination or medical 
opinion are necessary.

3.	After the above development is 
completed, adjudicate the claim. If the 
benefit sought is denied, provided the 
veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


